West, J.
This is a companion case to Ward v. State. The two cases grew out of the same transaction. The alleged false' swearing of the two defendants forming the basis of the "charge of perjury occurred in the same proceeding and is in substance the same. By agreement the two cases were tried at the same time by the same jury. The evidence against the two defendants is in practical effect the same. The verdicts and judgments are identical. Transcript's of the record filed in this court are duplicates except as to details not affecting the issues presented.
The judgment is affirmed upomthe authority of Ward v. State, an opinion in which casé is this day filed.
*323Affirmed.
Browne, C. J., and Taylor and Whitfield, J. J., concur.
Ellis, J., not participating.